 Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 1 of 85 PageID 1




                        UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION

                         CASE NO. _________________
                     STATE COURT CASE NO.: 2021-CA-1620-ON


 TIMOTHY BRANNON,
 an Individual,

        Plaintiff,
 vs.

 CARGILL, INCORPORATED,
 a Delaware Corporation, and
 JOHN DOE, an Individual and
 Agent of CARGILL,

        Defendants.
                                      _/

                             NOTICE OF REMOVAL

       PLEASE TAKE NOTICE THAT, pursuant to 28 U.S.C. §§ 1332, 1441, and

1446, Defendant Cargill, Incorporated (“Cargill”), removes to this Court a state

court action that is styled Timothy Brannon v. Cargill, Incorporated, et al., No.

2021-CA-1620-ON, pending in the Circuit Court for the Ninth Judicial Circuit in

and for Osceola County, Florida (the “State Court Action”). As support, Cargill

states the following:

                                   Introduction

       1.     On June 4, 2021, the plaintiff, Timothy Brannon (“Plaintiff”),

instituted the State Court Action for damages he allegedly sustained as a result of

falling through a metal grate installed on the premises of one of Cargill’s facilities.
    Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 2 of 85 PageID 2




        2.     Cargill was served with Plaintiff’s Summons and Complaint on June

11, 2021 and thus, is well within the thirty-day removal period. See 28 U.S.C. §

1446(b)(1).      A copy of the Service of Process Transmittal is attached as

“Composite Exhibit A,” in accordance with 28 U.S.C. § 1446(a).1

        3.     The State Court Action is removable to this Federal Court as the Court

has original diversity jurisdiction over the matter. Plaintiff’s allegations, coupled

with his pre-suit demand and medical records, show that the amount in

controversy far exceeds the minimum jurisdictional amount. Also, the parties’

citizenship is completely diverse: Plaintiff is domiciled in Florida, whereas Cargill

is a Delaware corporation with its principal place of business in Minnesota.

                           Nature of the State Court Action

        4.     According to Plaintiff, the metal grate giving rise to Plaintiff’s

purported injuries is installed on the property of Cargill Animal Nutrition (“CAN”),

Cargill’s business in Kissimmee, Florida. [Comp. Ex. A, Compl. & Demand Jury

Trial (“Complaint” or “Compl.”), ¶¶ 8, 10] Plaintiff alleges that at all relevant

times, the grate “was obscured from view and was designed in such a way that an

adult male’s entire leg could slip through the grate, shearing the person’s leg in the

process . . . .” [Id., ¶ 8] On or about June 29, 2020, Plaintiff alleges he was a

“business invitee” at CAN; he was delivering rice meal to the property. [Id., ¶¶ 6,

8] Plaintiff alleges that, during the delivery and while on the property, he fell



1Copies of every other filing on the State Court Action docket that is required to be filed with this
Notice are attached as part of “Composite Exhibit B.” M.D. Fla. L.R. 1.06(b).


                                                 2
 Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 3 of 85 PageID 3




through the subject grate. [Id., ¶ 8] Plaintiff alleges that he sustained injuries to

his legs, back, torso, and arms as a result of the fall. [Id.]

      5.     Count I of the Complaint asserts a claim for “PREMISES

LIABILITY/NEGLIGENCE” against Cargill. It claims that Cargill’s “negligent

maintenance” of the CAN premises created a “hidden danger” that was the direct

and proximate cause of Plaintiff’s injuries and resulting damages. [Id., ¶ 10] More

specifically, it is claimed that the grate is “defective and dangerous” and “presented

[a] risk of invitees falling through” it. [Id.] Count I contends that: (i) Cargill placed

the grate in a manner that caused it to become “obscure[d] . . . from the view of a

person observing the PREMISES in a normal manner,” and (ii) Cargill negligently

failed to warn Plaintiff of the “hidden danger.” Id.

      6.     Count I requests compensatory damages for Plaintiff’s out-of-pocket

expenses, such as costs for medical attention, and also for past and future pain and

suffering. [Id., ¶¶ 11-12]

      7.     Count II of the Complaint asserts a negligence claim against an

unidentified John Doe individual defendant alleged to be an “Agent of CARGILL.”

[Id., at 1 (caption)] The theory for individual liability is similar to that asserted in

Count I against Cargill, and the same compensatory damages are requested. [Id.,

¶¶ 13-16] The Complaint does not provide enough information for Cargill to

conclusively determine who this alleged agent is, or on what basis Plaintiff is

attempting to claim, for instance, that a Cargill employee could be individually

responsible and liable for his injuries. Additionally, the docket in the State Court


                                           3
 Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 4 of 85 PageID 4




Action provides no indication that the unidentified individual has “been properly

joined and served” in the action, 28 U.S.C. § 1446(b)(2)(A), particularly given that

a summons directed to him has yet to be requested by Plaintiff or issued by the

state court clerk. [See generally Comp. Ex. B]

      8.     The undersigned was advised by counsel for Plaintiff that he would

have no objection to an enlargement of the period for Cargill to respond to his State

Court Action up through and including July 13, 2021. [See id., Unopposed Mot.

Enlargement Period Respond Compl., ¶ 5] Therefore, Cargill has not filed an

answer to the Complaint or otherwise responded to the State Court Action. [See

generally id.]   No proceedings beyond service of process upon Cargill have

occurred in that action. [See id.] Plaintiff has served written discovery in the State

Court Action in the form of interrogatories, request for production, and request for

admission. [See id.] The deadline for Cargill’s response to Plaintiff’s discovery will

not elapse before removal.

                             Legal Basis for Removal

      9.     The State Court Action is removable to this Court because diversity

jurisdiction exists between the parties. See 28 U.S.C. § 1441(a). A federal district

court has original jurisdiction over any civil action involving an amount in

controversy in excess of $75,000 that is between “citizens of different States.” 28

U.S.C. § 1332(a). These criteria are satisfied here.

      10.    The amount in controversy exceeds the minimum jurisdictional

amount. In addition to alleging that his action is “for damages in excess of


                                          4
 Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 5 of 85 PageID 5




$30,000.00” [Comp. Ex. A, § 4], Plaintiff made a pre-suit demand for well over

$75,000. [See generally Jan. 20, 2021, letter from A. Mangal to J. Fernholz

(without attachments), attached hereto as “Exhibit C,” at 7 (demanding

$800,000)] Indeed, Plaintiff claims entitlement to compensation for “expenses,

fees, and costs of medical care and attention,” among other things. [Comp. Ex. A,

Compl., ¶¶ 11-12]     According to Plaintiff's own summary and the medical

documents provided in support of his pre-suit demand, the “Total Medicals” of

$79,707.40, alone, surpass the jurisdictional threshold by nearly $5,000. [Ex. C,

at 7]

        11.   The parties also have diverse citizenship. Plaintiff claims to be an

individual residing in Florida. [Comp. Ex. A, Compl., ¶ 1] Therefore, he is a Florida

citizen for diversity jurisdiction purposes. See Smith v. Marcus & Millichap, Inc.,

991 F.3d 1145, 1149 (11th Cir. 2021) (stating that “a natural person is a citizen of

the state in which he is ‘domiciled’”).

        12.   The analysis for determining the citizenship of a corporation, like

Cargill, for diversity jurisdiction purposes focuses on where the entity is

incorporated as well as where the entity has its “principal place of business.” Helix

Invs. Mgmt., LP v. Privilege Direct Corp., 364 F. Supp. 3d 1343, 1348 (M.D. Fla.

2019); see also 28 U.S.C. § 1332(c)(1). Plaintiff acknowledges that Delaware is

Cargill’s state of incorporation [Comp. Ex. A, Compl., ¶ 2], and public records

confirm as much [see Office Minn. Sec’y State Business Record Details, attached

hereto as “Exhibit D” (stating that Delaware is Cargill’s “Home Jurisdiction”)].


                                          5
 Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 6 of 85 PageID 6




Cargill’s principal place of business is located in the state of its headquarters:

Minnesota.    [See https://www.cargill.com/page/cargill-contact-us (last visited

June 24, 2021)]; see also Leon v. First Liberty Ins. Corp., 903 F. Supp. 2d 1319,

1322-23 (M.D. Fla. 2012) (stating that under the “nerve center” test for

determining a corporation’s principal place of business for diversity jurisdiction

purposes, “[t]he nerve center is normally the [corporation’s] headquarters”).

Accordingly, Cargill is a citizen of Delaware and Minnesota. See Helix, 364 F.

Supp. 3d at 1348.

      13.    Based on the foregoing, this action may be removed to this Court

pursuant to its original diversity jurisdiction.


Dated: July 9, 2021                     Respectfully submitted,

                                        AKERMAN LLP

                                        /s/ Naim Surgeon, Esq.
                                        Naim Surgeon, Esq.
                                        Florida Bar No. 101682
                                        naim.surgeon@akerman.com
                                        lauren.chang-williams@akerman.com
                                        The Main Las Olas
                                        201 East Las Olas Boulevard
                                        Suite 1800
                                        Fort Lauderdale, FL 33301
                                        Phone: (954) 463-2700
                                        Facsimile: (954) 463-2224

                                        and

                                        /s/ Ta’Ronce Stowes, Esq.
                                        Ta’Ronce Stowes, Esq.
                                        Florida Bar No. 107421
                                        taronce.stowes@akerman.com


                                           6
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 7 of 85 PageID 7




                                  magda.cabra@akerman.com
                                  The Main Las Olas
                                  201 East Las Olas Boulevard
                                  Suite 1800
                                  Fort Lauderdale, FL 33301
                                  Phone: (954) 463-2700
                                  Facsimile: (954) 463-2224

                                  Attorneys for Defendant Cargill,
                                  Incorporated




                                    7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 8 of 85 PageID 8




                  COMPOSITE
                  EXHIBIT "A"
    Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 9 of 85 PageID 9
A lb.


;_:_t CT Corporation                                                            Service of Process
                                                                                Transmittal
                                                                                06/11/2021
                                                                                CT Log Number 539719347
        TO:     Kristin Mitchell
                Cargill, Incorporated
                15407 MCGINTY RD W OFC CENTER
                WAYZATA, MN 55391-2365


        RE:     Process Served in Florida

        FOR:    Cargill, Incorporated (Domestic State: DE)




        ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

        TITLE OF ACTION:                  Timothy Brannon, etc., Pltf. vs. Cargill, Incorporated, etc. and John Doe, etc., Dfts.
        DOCUMENT(S) SERVED:               Summons, Complaint, Attachment(s), Plan/Order
        COURT/AGENCY:                     Osceola County Circuit Court, FL
                                          Case # 2021CA16200N
        NATURE OF ACTION:                 Personal Injury - Failure to Maintain Premises in a Safe Condition - 06/29/2020
        ON WHOM PROCESS WAS SERVED:       C T Corporation System, Plantation, FL
        DATE AND HOUR OF SERVICE:         By Process Server on 06/11/2021 at 03:47
        JURISDICTION SERVED:              Florida
        APPEARANCE OR ANSWER DUE:         Within 20 days after service, exclusive of the day of service (Document(s) may
                                          contain additional answer dates)
        ATTORNEY(S) / SENDER(S):          Avnish K. Mangal
                                          Mangal, PLLC
                                          310 Almond St., #115
                                          Clermont, FL 34711
                                          352-995-9945
        ACTION ITEMS:                     CT has retained the current log, Retain Date: 06/12/2021, Expected Purge Date:
                                          06/17/2021

                                          Image SOP

                                          Email Notification, Kristin Mitchell kristin_mitchell@cargill.com

                                          Email Notification, Jenny Fernholz jenny fernholz@cargill.com

                                          Email Notification, Brooke Tassoni brooke_tassoni@cargill.com

                                          Email Notification, Lori Leadstrom Lori_Leadstrom@cargill.com

                                          Email Notification, Molly Thornton moLLy_thornton@cargiLL.com

                                          Email Notification, Karen Kepler karen_kepler@cargill.com

                                          Email Notification, Susan Whitman Susan_Whitman@cargill.com




                                                                                Page 1 of 2 / DP
  Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 10 of 85 PageID 10
A lb.


A
IZA     CT Corporation                                                                                     Service of Process
                                                                                                           Transmittal
                                                                                                           06/11/2021
                                                                                                           CT Log Number 539719347
        TO:         Kristin Mitchell
                    Cargill, Incorporated
                    15407 MCGINTY RD W OFC CENTER
                    WAYZATA, MN 55391-2365

        RE:         Process Served in Florida

        FOR:        Cargill, Incorporated (Domestic State: DE)




        REGISTERED AGENT ADDRESS:                        C T Corporation System
                                                         1200 South Pine Island Road
                                                         Plantation, FL 33324
                                                         877-564-7529
                                                         MajorAccountTeam2@wolterskluwer.com
        The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
        relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
        of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
        advisors as necessary CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
        therein.




                                                                                                            Page 2 of 2 / DP
        Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 11 of 85 PageID 11


                                                                                                Wolters Kluwer

                          PROCESS SERVER DELIVERY DETAILS




Date:                        Fri, Jun 11, 2021

Server Name:                 Joseph Marker




Entity Served                CARGILL INCORPORATED

Case Number                  2021 CA 1620

Jurisdiction                • FL




                                                                               111




                                   PLEASE NOTE:
                                   LUR(  ceived Poor Quality Document
                                   O Received Document with Possible Missing Pages
                                   CI Cross-Complaint to Initial Complaint. This is I service
    Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 12 of 85 PageID 12
                                                          Date:                    Time:
Filing # 128133699 E-Filed 06/04/2021 02:20:43 PM
                                                          Initials                ID# ZP1

                   IN THE CIRCUIT COURT FOR THE NINTH JUDICIAL CIRCUIT
                           IN AND FOR OSCEOLA COUNTY, FLORIDA
                                      CIVIL DIVISION
                                                                                          4413
         TIMOTHY BRANNON, an Individual,                        )
                                                                )    No.   .20 t CP) I C=g5 0(J
                                                                )
                                            Plaintiff,          )
                                                                )

         -VS-
                                                                )
                                                                )
                                                                                                1,4
                                                                )
                                                                )
         CARGILL, INCORPORATED, a Delaware                      )
         Corporation and JOHN DOE, an Individual and            )
         Agent of CARGILL,                                      )
                                                                )
                                                                )
                                            Defendants.




                                                SUMMONS
        THE STATE OF FLORIDA

        TO ALL AND SINGULAR THE SHERIFFS OF SAID STATE

                You are hereby commanded to wive this summons and a copy of the Complaint in this

        action on Defendant:

                               CARGILL, INCORPORATED
                               CT CORPORATION SYSTEM
                               1200 S. Pine Island Road
                               Plantation, FL 33324




                                                                                        Page 1 of 3
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 13 of 85 PageID 13




           Each defendant is required to serve written defenses to the complaint or petition on Avnish

    K. Mangal, Esquire, Plaintiff's attorney, whose address is 310 Almond St., #115, Clermont, FL

    34711 within 20 days after service of this summons on that defendant, exclusive of the day of

    service, and to file the original of the defenses with the Clerk of this Court either before service on

    Plaintiff's attorney or immediately thereafter.

           If a defendant fails to do so, a default will be entered against that defendant for the relief

    demanded in the complaint or petition.


           Witness my hand and seal of this Court on this qi* day of It th                        , 2024.




                                                           Kelvin S
                                                           As Cl




                                                                Civil Division
                                                                2 Courthouse Square
                                                                Kissimmee, FL 34741




                                                                                                 Page 2 of 3
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 14 of 85 PageID 14




         E-filed and dated on June 4, 2021.



                                                     MANGAL, PLLC
                                                     310 Almond St., #115
                                                     Clermont, FL 34711
                                                     Phone: (352) 995-9945
                                                     Fax: (407) 232-6960


                                                 By: /s/ Avnish K. Maned
                                                    AVNISH K. MANGAL, ESQ.
                                                    Fla. Bar No. 1004174
                                                    Attorney for PLAINTIFF
                                                    E-mail: Team@LawByYourSide.com




         If you are a person with a disability who needs accommodation in order to participate in this
         proceeding, you are entitled, at no cost to you, to the provision of a certain assistance. Please
         contact Osceola County Courthouse, 425 N. Orange Ave., Orlando, FL 32801, Ph. (407) 836-
         2050, within 2 working days of your receipt of this document. If you are hearing or voice
         impaired, call (800) 955-8771.




                                                                                               Page 3 of 3
       Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 15 of 85 PageID 15
Filing # 128133699 E-Filed 06/04/2021 02:20:43 PM


                     IN THE CIRCUIT COURT FOR THE NINTH JUDICIAL CIRCUIT
                             IN AND FOR OSCEOLA COUNTY, FLORIDA
                                        CIVIL DIVISION



         TIMOTHY BRANNON, an Individual,
                                                                       No.
                                              Plaintiff,



         CARGILL, INCORPORATED, a Delaware
         Corporation and JOHN DOE, an Individual and
         Agent of CARGILL,

                                              Defendants.




                             COMPLAINT AND DEMAND FOR JURY TRIAL


                Plaintiff, TIMOTHY BRANNON ("PLAINTIFF"), by and through the undersigned

        attorney, sues Defendants CARGILL, INCORPORATED ("CARGILL") and JOHN DOE

        ("MR. DOE") (together, "DEFENDANTS"), demands a trial by jury, and complains as follows:


                                        GENERAL ALLEGATIONS


                L      PLAINTIFF is an individual residing at 20891 Southeast 155th Street,

         Umatilla, FL 32784, in Lake County, Florida.

                2.     CARGILL is a corporation organized and existing under the laws of the State of

         Delaware, having its registered office at CT Corporation System, 1200 S. Pine Island Road,

         Plantation, FL 33324, in Broward County, Florida, and having an office for the transaction of

        customary business at 1845 Ave A, Kissimmee, FL 34758, in Osceola County, Florida.



                                                                                             Page 1 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 16 of 85 PageID 16




         3.       MR. DOE is an individual believed to be residing in the State of Florida. The true

 name of MR. DOE is unknown to PLAINTIFF, who therefore sues such defendant by such

 fictitious name, and will amend this complaint to show his true name and capacity when

 ascertained. PLAINTIFF is informed and believes and thereon alleges that:

                  a.     MR. DOE is negligently responsible in some manner for the events and

                         happenings herein referred to, and thereby proximately caused injuries and

                         damages to PLAINTIFF as herein alleged; and

                  b.     MR. DOE was an agent of CARGILL and, in doing the things alleged in

                         this complaint, was acting in the scope of such agency and with the

                         permission and consent of CARGILL.

         4.       This is an action for damages in excess of $30,000.00 and is within the jurisdiction

 of this court.




                                    FACTUAL ALLEGATIONS
                                            -.t.:

         5.       On or about June 29, 2020, PLAINTIFF entered the premises known and described

 as Cargill Animal Nutrition, 1845 Ave A, Kissimmee, FL 34758 (the "PREMISES").

         6.       PLAINTIFF was a delivery driver and his entry onto the PREMISES at that date

 and time was occasioned by PLAINTIFF delivering rice meal to CARGILL.

         7.       At all times material to this litigation, CARGILL was in full possession and

 complete control of the PREMISES, in that CARGILL was the owner and only occupant of the

 PREMISES.

         8.       While a business invitee on CARGILL's property, PLAINTIFF was seriously and

 permanently injured as a direct result of CARGILL's negligence and lack of due care, in that




                                                                                            Page 2 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 17 of 85 PageID 17




 CARGILL kept a hazardous and defective, metal drain grate (the "DRAIN GRATE") on their

 grounds that posed serious risk of injury to invitees. More specifically, PLAINTIFF suffered

 severe injury to legs, back, torso, and arms as a result of falling through the DRAIN GRATE as it

 was installed on CARGILL's property. The DRAIN GRATE was obscured from view and was

 designed in such a way that an adult male's entire leg could slip through the grate, shearing the

 person's leg in the process and causing severe trauma to the individual. See pictures attached as

 Composite Exhibit "A" which depict the defect as it appeared.



           COUNT I — PREMISES LIABILITY/NEGLIGENCE AGAINST CARGILL


           9.    PLAINTIFF realleges paragraphs 1 through 8 above as if reinstated verbatim

 herein.

           10.   PLAINTIFF's injuries and consequent damages were the direct and proximate

 result of CARGILL's negligent maintenacice of the PREMISES so as to create a hidden danger by

 installing the defective and dangerous DRAIN GRATE on the PREMISES that presented risk of

 invitees falling through, and by the arrangement of such DRAIN GRATE on the PREMISES so

 as to obscure the DRAIN GRATE from the view of a person observing the PREMISES in a normal

 manner; and negligent failure to warn PLAINTIFF of a hidden danger of which CARGILL knew,

 or should have known, but which was hidden from PLAINTIFF.

           11.   As a further direct and proximate result of CARGILL's negligence and want of due

 and reasonable care, PLAINTIFF has incurred expenses, fees, and costs of medical care and

 attention to his injuries, including physician's fees; medications and medical supplies;

 hospitalization; transportation costs to and from various physician's offices and the hospital; and

 nursing services.



                                                                                          Page 3 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 18 of 85 PageID 18




           12.   As a further direct and proximate result of CARGILL's negligence and lack of due

 and reasonable care, PLAINTIFF has suffered great physical and mental pain, and will continue

 to suffer such pain for the indefinite future, for which PLAINTIFF should also be compensated by

 CARGILL.



                       COUNT II— NEGLIGENCE AGAINST MR. DOE


           13.   PLAINTIFF realleges paragraphs 1 through 8 above as if reinstated verbatim

 herein.

           14.   PLAINTIFF's injuries and consequent damages were the direct and proximate

 result of MR. DOE's negligent maintenance and/or management of the PREMISES so as to create

 a hidden danger by allowing the installation and continued use of the defective and dangerous

 DRAIN GRATE on the PREMISES that presented risk of invitees falling through, and by the

 arrangement of such DRAIN GRATE on the PREMISES so as to obscure the DRAIN GRATE

 from the view of a person observing the PREMISES in a normal manner; and negligent failure to

 warn PLAINTIFF of a hidden danger of which MR. DOE knew, or should have known, but which

 was hidden from PLAINTIFF.

           15.   As a further direct and proximate result of MR. DOE's negligence and want of due

 and reasonable care, PLAINTIFF has incurred expenses, fees, and costs of medical care and

 attention to his injuries, including physician's fees; medications and medical supplies;

 hospitalization; transportation costs to and from various physician's offices and the hospital; and

 nursing services.

           16.   As a further direct and proximate result of MR. DOE's negligence and lack of due

 and reasonable care, PLAINTIFF has suffered great physical and mental pain, and will continue



                                                                                          Page 4 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 19 of 85 PageID 19




 to suffer such pain for the indefinite future, for which PLAINTIFF should also be compensated by

 MR. DOE.



                                          JURY DEMAND


        WHEREFORE, PLAINTIFF demands a trial by jury and a judgment against

 DEFENDANTS for a sum within the jurisdictional limits of this Court, including but not limited

 to, damages, costs, prejudgment interest for any out-of-pocket expenses made by PLAINTIFF

 prior to entry of judgment, and any other relief this court deems appropriate against

 DEFENDANTS.



        E-filed and dated June 4, 2021.



                                                 MANGAL, PLLC
                                                 310 Almond St., #115
                                                 Clermont, Florida 34711
                                                 Phone: (352) 995-9945
                                                 Fax: (407) 232-6960


                                             By: /s/ Avnish K. Manual
                                                AVNISH K. MANGAL, ESQ.
                                                Fla. Bar No. 1004174
                                                Attorney for PLAINTIFF
                                                E-mail: Team(a)LawByYourSide.com




                                                                                       Page 5 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 20 of 85 PageID 20




                          COMPOSITE EXHIBIT "A"




                                                                   Page 6 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 21 of 85 PageID 21
       Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 22 of 85 PageID 22
Filing # 128317033 E-Filed 06/08/2021 01:06:42 PM



                                                       IN THE COUNTY/CIRCUIT COURT OF
                                                       THE NINTH JUDICIAL CIRCUIT, IN
                                                       AND FOR ORANGE AND OSCEOLA
                                                       COUNTY, FLORIDA




        IN RE: CIVIL CASE MANAGEMENT
               PLAN AND ORDER




                          STANDING CASE MANAGEMENT PLAN/ORDER
                                      (General Track)

               PURSUANT TO In re: Comprehensive COVID-19 Emergency Measures for
        Florida Trial Courts, Fla. Admin. Order No. AOSC20-23 (Amendment 12) (April 13,
        2021), and Ninth Judicial Circuit Court Administrative Order No. 2021-04 (collectively
        the "Case Management Administrative Orders"), this case is before the Court for case
        management. Based on the case"type of the initial filing in this case, the Case
        Management Administrative Orders, and pursuant to Rule 2.545, Fla. R. Gen. Prac. &
        Jud. Admin., the Court hereby establishes a case management plan. It is hereby

              ORDERED that:

               1.      COMPLIANCE WITH THIS CASE MANAGEMENT PLAN/ORDER: The
        parties shall strictly comply with the terms of this Case Management Plan/Order, unless
        otherwise ordered by the Court. FAILURE TO COMPLY WITH ALL REQUIREMENTS
        OF THIS ORDER WILL RESULT IN THE IMPOSITION OF SANCTIONS. If the parties
        believe that an alternate plan is required or more appropriate, then the parties shall
        meet, confer and agree on a plan that complies with the time standards set forth in Rule
        2.250, Fla. R. Gen. Prac. & Jud. Admin. The parties may submit an agreed upon plan
        to the division judge for consideration;or set the matter for a case management
        conference.
                                          *
               2.     ADDITIONAL NINTH CIRCUIT AND DIVISION SPECIFIC GUIDELINES:
        All counsel and unrepresented parties,shall familiarize themselves and comply with the
        requirements of the following: (i) Amended Administrative Order Establishing the
        Ninth Judicial Circuit Court Circuit Civil Court Guidelines (AO 2012-03-01); (ii)
        Amended Administrative Order Establishing the Ninth Judicial Circuit Courtroom
        Decorum Policy (AO 2003-07-02) (iii) Amended Administrative Order Establishing
        the Ninth Judicial Circuit Court County Civil Court Guidelines, Orange County
        (A02017-04-01) and (iv) any divisionspecific guidelines that may be applicable.
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 23 of 85 PageID 23




         3.     MODIFICATION OF THIS ORDER: The parties may not, individually or
 by agreement, alter or extend the deadlines in this Order, or waive any of the provisions
 of this Order. The provisions of this Order may be modified only upon motion/stipulation
 and Court order in accordance with applicable law.
                                      4   .

        4.     SERVICE OF THIS ORDER WITH INITIAL PROCESS: Pursuant to the
 Case Management Orders, the Plaintiff ,shall file a copy of this Order in the case. Any
 Party serving an initial pleading (complaint, third-party complaint, etc.) in this case shall
 serve a copy of this Order together with-initial service of process.

                   CASE MANAGEMENT PLAN — GENERAL TRACK
 Note: All dates are to be calculated from the date of filing of the initial complaint unless
                                     otherwise noted.
  Deadline for Service of Process:                                       120 days
  Deadline for Service of Process extended                150 days, failing same, all unserved
  if not accomplished within 120 days:                     defendants are dismissed without
                                                                         prejudice
  Deadline for Leave to Add Parties and                  Motions must be set for hearing and
  Amend Pleadings:             t
                                 ,   i , ..
                                         ,            heard within 90 days from service on the
                                                       last defendant, or deemed abandoned
                                                                        and denied
  Motions to Dismiss, Motions for More, -I:1          Must be set for hearing and heard within
  Definite Statement, Motions to Strik&4nd                      60 days from filing of the
  any objections to the pleadings:                    motion/objection, or deemed abandoned
                                           1            and denied. Non-movant shall timely
                                                      submit a proposed order in the event the
                                              ' 1.1   motion/objection is deemed abandoned
                                               •                        and denied
  Deadline for Completion of Fact and                                    450 days
  Expert Discovery:                                       (additional disclosure and discovery
                                                          deadlines will be established by the
                                                      Uniform Order Setting Pre-Trial and Trial
                                                                       in the case)
  Pre-trial Motions, including Dispositive            Must be filed no later than 15 days after
                                        .
  and Daubert Motions                  .,•              completion of discovery and heard no
                                  ,                      later than 7 days prior to the pre-trial
                                                      conference, or deemed abandoned and
                                  . .                                     denied
  Mediation/Alternative Dispute Resolution             Within 30 days after completion of the
                                                       depositions of all parties, counsel shall
                                                       meet and confer regarding whether an
                                                       early mediation would be productive to
                                                      resolution of certain issues or the entire
                                                       case. A final mediation shall occur no
                                                      later than 30 days after completion of all
                                                                         discovery
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 24 of 85 PageID 24




  Approximate Pre-Trial Conference:                              17 months
                                                    'Actual Date to be set by Trial Order
  Approximate Trial Date:                                         18 months
                                      .              Actual date to be set by Trial Order

 5. NOTICES FOR TRIAL: Within teri.(10) days of the case being at issue as defined
    by Rule 1.440, Fla. R. Civ. P., the Plaintiff shall confer with opposing counsel/party
    regarding the anticipated length of trial and file a Notice for Trial. The Plaintiff shall
    forward a copy of the Notice for Trial to the Judicial Assistant at the Division email
    address noted on the Ninth Circuit website.

 6. DISCOVERY: All counsel and unrepresented parties shall familiarize themselves
    with the current edition of the Florida Handbook on Civil Discovery Practice and seek
    to resolve discovery issues without court intervention whenever possible.

 7. SETTLEMENT: The case will not be removed from the docket until all documents
    necessary for closure of the case are filed with the Clerk and notification has been
    provided to the judicial assistant. A notice of settlement is not sufficient to remove
    the case from the trial docket.

    DONE AND ORDERED in Orange/Osceola County, Florida.




 If you are a person with a disability who needs any accommodation in
 order to participate in this proceeding, you are entitled, at no cost to
 you, to the provision of certain assistance. Please contact the ADA
 Coordinator in your county at least 7 days before your scheduled court
 appearance, or immediately upon receiving this notification if the time
 before the scheduled appearance is less than 7 days. If you are hearing
 or voice impaired, call 711.

 ORANGE COUNTY: Human Resources, Orange County Courthouse,
 425 N. Orange Avenue, Suite 510, Orlando, Florida, (407) 836-2303

 OSCEOLA COUNTY: Court Administration, Osceola County
 Courthouse, 2 Courthouse Square, Suite 6300, Kissimmee, Florida,
 (407) 742-2417

 REV 04/29/2021
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 25 of 85 PageID 25




                   COMPOSITE
                   EXHIBIT "B"
       Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 26 of 85 PageID 26
Filing # 128133699 E-Filed 06/04/2021 02:20:43 PM


                     IN THE CIRCUIT COURT FOR THE NINTH JUDICIAL CIRCUIT
                             IN AND FOR OSCEOLA COUNTY, FLORIDA
                                        CIVIL DIVISION



         TIMOTHY BRANNON, an Individual,
                                                                       No.
                                              Plaintiff,



         CARGILL, INCORPORATED, a Delaware
         Corporation and JOHN DOE, an Individual and
         Agent of CARGILL,

                                              Defendants.




                             COMPLAINT AND DEMAND FOR JURY TRIAL


                Plaintiff, TIMOTHY BRANNON ("PLAINTIFF"), by and through the undersigned

        attorney, sues Defendants CARGILL, INCORPORATED ("CARGILL") and JOHN DOE

        ("MR. DOE") (together, "DEFENDANTS"), demands a trial by jury, and complains as follows:


                                        GENERAL ALLEGATIONS


                L      PLAINTIFF is an individual residing at 20891 Southeast 155th Street,

         Umatilla, FL 32784, in Lake County, Florida.

                2.     CARGILL is a corporation organized and existing under the laws of the State of

         Delaware, having its registered office at CT Corporation System, 1200 S. Pine Island Road,

         Plantation, FL 33324, in Broward County, Florida, and having an office for the transaction of

        customary business at 1845 Ave A, Kissimmee, FL 34758, in Osceola County, Florida.



                                                                                             Page 1 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 27 of 85 PageID 27




         3.       MR. DOE is an individual believed to be residing in the State of Florida. The true

 name of MR. DOE is unknown to PLAINTIFF, who therefore sues such defendant by such

 fictitious name, and will amend this complaint to show his true name and capacity when

 ascertained. PLAINTIFF is informed and believes and thereon alleges that:

                  a.     MR. DOE is negligently responsible in some manner for the events and

                         happenings herein referred to, and thereby proximately caused injuries and

                         damages to PLAINTIFF as herein alleged; and

                  b.     MR. DOE was an agent of CARGILL and, in doing the things alleged in

                         this complaint, was acting in the scope of such agency and with the

                         permission and consent of CARGILL.

         4.       This is an action for damages in excess of $30,000.00 and is within the jurisdiction

 of this court.




                                    FACTUAL ALLEGATIONS
                                            -.t.:

         5.       On or about June 29, 2020, PLAINTIFF entered the premises known and described

 as Cargill Animal Nutrition, 1845 Ave A, Kissimmee, FL 34758 (the "PREMISES").

         6.       PLAINTIFF was a delivery driver and his entry onto the PREMISES at that date

 and time was occasioned by PLAINTIFF delivering rice meal to CARGILL.

         7.       At all times material to this litigation, CARGILL was in full possession and

 complete control of the PREMISES, in that CARGILL was the owner and only occupant of the

 PREMISES.

         8.       While a business invitee on CARGILL's property, PLAINTIFF was seriously and

 permanently injured as a direct result of CARGILL's negligence and lack of due care, in that




                                                                                            Page 2 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 28 of 85 PageID 28




 CARGILL kept a hazardous and defective, metal drain grate (the "DRAIN GRATE") on their

 grounds that posed serious risk of injury to invitees. More specifically, PLAINTIFF suffered

 severe injury to legs, back, torso, and arms as a result of falling through the DRAIN GRATE as it

 was installed on CARGILL's property. The DRAIN GRATE was obscured from view and was

 designed in such a way that an adult male's entire leg could slip through the grate, shearing the

 person's leg in the process and causing severe trauma to the individual. See pictures attached as

 Composite Exhibit "A" which depict the defect as it appeared.



           COUNT I — PREMISES LIABILITY/NEGLIGENCE AGAINST CARGILL


           9.    PLAINTIFF realleges paragraphs 1 through 8 above as if reinstated verbatim

 herein.

           10.   PLAINTIFF's injuries and consequent damages were the direct and proximate

 result of CARGILL's negligent maintenacice of the PREMISES so as to create a hidden danger by

 installing the defective and dangerous DRAIN GRATE on the PREMISES that presented risk of

 invitees falling through, and by the arrangement of such DRAIN GRATE on the PREMISES so

 as to obscure the DRAIN GRATE from the view of a person observing the PREMISES in a normal

 manner; and negligent failure to warn PLAINTIFF of a hidden danger of which CARGILL knew,

 or should have known, but which was hidden from PLAINTIFF.

           11.   As a further direct and proximate result of CARGILL's negligence and want of due

 and reasonable care, PLAINTIFF has incurred expenses, fees, and costs of medical care and

 attention to his injuries, including physician's fees; medications and medical supplies;

 hospitalization; transportation costs to and from various physician's offices and the hospital; and

 nursing services.



                                                                                          Page 3 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 29 of 85 PageID 29




           12.   As a further direct and proximate result of CARGILL's negligence and lack of due

 and reasonable care, PLAINTIFF has suffered great physical and mental pain, and will continue

 to suffer such pain for the indefinite future, for which PLAINTIFF should also be compensated by

 CARGILL.



                       COUNT II— NEGLIGENCE AGAINST MR. DOE


           13.   PLAINTIFF realleges paragraphs 1 through 8 above as if reinstated verbatim

 herein.

           14.   PLAINTIFF's injuries and consequent damages were the direct and proximate

 result of MR. DOE's negligent maintenance and/or management of the PREMISES so as to create

 a hidden danger by allowing the installation and continued use of the defective and dangerous

 DRAIN GRATE on the PREMISES that presented risk of invitees falling through, and by the

 arrangement of such DRAIN GRATE on the PREMISES so as to obscure the DRAIN GRATE

 from the view of a person observing the PREMISES in a normal manner; and negligent failure to

 warn PLAINTIFF of a hidden danger of which MR. DOE knew, or should have known, but which

 was hidden from PLAINTIFF.

           15.   As a further direct and proximate result of MR. DOE's negligence and want of due

 and reasonable care, PLAINTIFF has incurred expenses, fees, and costs of medical care and

 attention to his injuries, including physician's fees; medications and medical supplies;

 hospitalization; transportation costs to and from various physician's offices and the hospital; and

 nursing services.

           16.   As a further direct and proximate result of MR. DOE's negligence and lack of due

 and reasonable care, PLAINTIFF has suffered great physical and mental pain, and will continue



                                                                                          Page 4 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 30 of 85 PageID 30




 to suffer such pain for the indefinite future, for which PLAINTIFF should also be compensated by

 MR. DOE.



                                          JURY DEMAND


        WHEREFORE, PLAINTIFF demands a trial by jury and a judgment against

 DEFENDANTS for a sum within the jurisdictional limits of this Court, including but not limited

 to, damages, costs, prejudgment interest for any out-of-pocket expenses made by PLAINTIFF

 prior to entry of judgment, and any other relief this court deems appropriate against

 DEFENDANTS.



        E-filed and dated June 4, 2021.



                                                 MANGAL, PLLC
                                                 310 Almond St., #115
                                                 Clermont, Florida 34711
                                                 Phone: (352) 995-9945
                                                 Fax: (407) 232-6960


                                             By: /s/ Avnish K. Manual
                                                AVNISH K. MANGAL, ESQ.
                                                Fla. Bar No. 1004174
                                                Attorney for PLAINTIFF
                                                E-mail: Team(a)LawByYourSide.com




                                                                                       Page 5 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 31 of 85 PageID 31




                          COMPOSITE EXHIBIT "A"




                                                                   Page 6 of 7
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 32 of 85 PageID 32
       Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 33 of 85 PageID 33
Filing # 128317033 E-Filed 06/08/2021 01:06:42 PM



                                                       IN THE COUNTY/CIRCUIT COURT OF
                                                       THE NINTH JUDICIAL CIRCUIT, IN
                                                       AND FOR ORANGE AND OSCEOLA
                                                       COUNTY, FLORIDA




        IN RE: CIVIL CASE MANAGEMENT
               PLAN AND ORDER




                          STANDING CASE MANAGEMENT PLAN/ORDER
                                      (General Track)

               PURSUANT TO In re: Comprehensive COVID-19 Emergency Measures for
        Florida Trial Courts, Fla. Admin. Order No. AOSC20-23 (Amendment 12) (April 13,
        2021), and Ninth Judicial Circuit Court Administrative Order No. 2021-04 (collectively
        the "Case Management Administrative Orders"), this case is before the Court for case
        management. Based on the case"type of the initial filing in this case, the Case
        Management Administrative Orders, and pursuant to Rule 2.545, Fla. R. Gen. Prac. &
        Jud. Admin., the Court hereby establishes a case management plan. It is hereby

              ORDERED that:

               1.      COMPLIANCE WITH THIS CASE MANAGEMENT PLAN/ORDER: The
        parties shall strictly comply with the terms of this Case Management Plan/Order, unless
        otherwise ordered by the Court. FAILURE TO COMPLY WITH ALL REQUIREMENTS
        OF THIS ORDER WILL RESULT IN THE IMPOSITION OF SANCTIONS. If the parties
        believe that an alternate plan is required or more appropriate, then the parties shall
        meet, confer and agree on a plan that complies with the time standards set forth in Rule
        2.250, Fla. R. Gen. Prac. & Jud. Admin. The parties may submit an agreed upon plan
        to the division judge for consideration;or set the matter for a case management
        conference.
                                          *
               2.     ADDITIONAL NINTH CIRCUIT AND DIVISION SPECIFIC GUIDELINES:
        All counsel and unrepresented parties,shall familiarize themselves and comply with the
        requirements of the following: (i) Amended Administrative Order Establishing the
        Ninth Judicial Circuit Court Circuit Civil Court Guidelines (AO 2012-03-01); (ii)
        Amended Administrative Order Establishing the Ninth Judicial Circuit Courtroom
        Decorum Policy (AO 2003-07-02) (iii) Amended Administrative Order Establishing
        the Ninth Judicial Circuit Court County Civil Court Guidelines, Orange County
        (A02017-04-01) and (iv) any divisionspecific guidelines that may be applicable.
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 34 of 85 PageID 34




         3.     MODIFICATION OF THIS ORDER: The parties may not, individually or
 by agreement, alter or extend the deadlines in this Order, or waive any of the provisions
 of this Order. The provisions of this Order may be modified only upon motion/stipulation
 and Court order in accordance with applicable law.
                                      4   .

        4.     SERVICE OF THIS ORDER WITH INITIAL PROCESS: Pursuant to the
 Case Management Orders, the Plaintiff ,shall file a copy of this Order in the case. Any
 Party serving an initial pleading (complaint, third-party complaint, etc.) in this case shall
 serve a copy of this Order together with-initial service of process.

                   CASE MANAGEMENT PLAN — GENERAL TRACK
 Note: All dates are to be calculated from the date of filing of the initial complaint unless
                                     otherwise noted.
  Deadline for Service of Process:                                       120 days
  Deadline for Service of Process extended                150 days, failing same, all unserved
  if not accomplished within 120 days:                     defendants are dismissed without
                                                                         prejudice
  Deadline for Leave to Add Parties and                  Motions must be set for hearing and
  Amend Pleadings:             t
                                 ,   i , ..
                                         ,            heard within 90 days from service on the
                                                       last defendant, or deemed abandoned
                                                                        and denied
  Motions to Dismiss, Motions for More, -I:1          Must be set for hearing and heard within
  Definite Statement, Motions to Strik&4nd                      60 days from filing of the
  any objections to the pleadings:                    motion/objection, or deemed abandoned
                                           1            and denied. Non-movant shall timely
                                                      submit a proposed order in the event the
                                              ' 1.1   motion/objection is deemed abandoned
                                               •                        and denied
  Deadline for Completion of Fact and                                    450 days
  Expert Discovery:                                       (additional disclosure and discovery
                                                          deadlines will be established by the
                                                      Uniform Order Setting Pre-Trial and Trial
                                                                       in the case)
  Pre-trial Motions, including Dispositive            Must be filed no later than 15 days after
                                        .
  and Daubert Motions                  .,•              completion of discovery and heard no
                                  ,                      later than 7 days prior to the pre-trial
                                                      conference, or deemed abandoned and
                                  . .                                     denied
  Mediation/Alternative Dispute Resolution             Within 30 days after completion of the
                                                       depositions of all parties, counsel shall
                                                       meet and confer regarding whether an
                                                       early mediation would be productive to
                                                      resolution of certain issues or the entire
                                                       case. A final mediation shall occur no
                                                      later than 30 days after completion of all
                                                                         discovery
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 35 of 85 PageID 35




  Approximate Pre-Trial Conference:                              17 months
                                                    'Actual Date to be set by Trial Order
  Approximate Trial Date:                                         18 months
                                      .              Actual date to be set by Trial Order

 5. NOTICES FOR TRIAL: Within teri.(10) days of the case being at issue as defined
    by Rule 1.440, Fla. R. Civ. P., the Plaintiff shall confer with opposing counsel/party
    regarding the anticipated length of trial and file a Notice for Trial. The Plaintiff shall
    forward a copy of the Notice for Trial to the Judicial Assistant at the Division email
    address noted on the Ninth Circuit website.

 6. DISCOVERY: All counsel and unrepresented parties shall familiarize themselves
    with the current edition of the Florida Handbook on Civil Discovery Practice and seek
    to resolve discovery issues without court intervention whenever possible.

 7. SETTLEMENT: The case will not be removed from the docket until all documents
    necessary for closure of the case are filed with the Clerk and notification has been
    provided to the judicial assistant. A notice of settlement is not sufficient to remove
    the case from the trial docket.

    DONE AND ORDERED in Orange/Osceola County, Florida.




 If you are a person with a disability who needs any accommodation in
 order to participate in this proceeding, you are entitled, at no cost to
 you, to the provision of certain assistance. Please contact the ADA
 Coordinator in your county at least 7 days before your scheduled court
 appearance, or immediately upon receiving this notification if the time
 before the scheduled appearance is less than 7 days. If you are hearing
 or voice impaired, call 711.

 ORANGE COUNTY: Human Resources, Orange County Courthouse,
 425 N. Orange Avenue, Suite 510, Orlando, Florida, (407) 836-2303

 OSCEOLA COUNTY: Court Administration, Osceola County
 Courthouse, 2 Courthouse Square, Suite 6300, Kissimmee, Florida,
 (407) 742-2417

 REV 04/29/2021
             Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 36 of 85 PageID 36
   2021 CA 001620 ON - BRANNON,                                                             Print Summary (../DetailsPrint/3095880?digest=VwMvA+0KhGsGAp9fdA1JxQ)
    TIMOTHY vs. CARGILL, INCORPORATED
             Summary           History           Charges                                                                   Next     (../Details/510092?digest=DUyBQaqz/gLca50Hwe4aKQ)

      SUMMARY
    Judge:                           Court Type:                      Case Type:
    SCHREIBER, MARGARET H CIRCUIT CIVIL                               PREMISES LIABILITY COMMERCIAL-OTHER NEGLIGENCE
    Case Number:                     Uniform Case Number: Status:
    2021 CA 001620 ON                492021CA001620XXXXXX OPEN
    Clerk File Date:                 Status Date:                     Waive Speedy Trial:
    6/7/2021                         6/7/2021
    Total Fees Due:                  Custody Location:                Agency:
    0.00
    Agency Report Number:                                             Foreclosure:




      PARTIES
    TYPE              PARTY NAME                                                                         ATTORNEY

                      BRANNON, TIMOTHY (/BenchmarkWeb/Party.aspx/Index/284557914?                           MANGAL, AVNISH (/BenchmarkWeb/Party.aspx/Index/284481571?
    PLAINTIFF
                      caseID=3095880&digest=Z7iSBASRRCFca2HXBRY0PQ)                                      caseID=3095880&attorney=True&digest=ZsSi0OklTeC5Z0b3KS1H8w) (Main Attorney)
                      CARGILL, INCORPORATED (/BenchmarkWeb/Party.aspx/Index/284557913?                      SURGEON, NAIM S (/BenchmarkWeb/Party.aspx/Index/284561723?
    DEFENDANT
                      caseID=3095880&digest=vb5F1%2BD11x3Z5IC07rXZmQ)                                    caseID=3095880&attorney=True&digest=3hjnhsJsxg5yvKQzUrEX2Q)



      EVENTS
    D AT E                           EVENT                                  JUDGE                         L OC AT I ON                                        R E S U LT

                                                                                              No Events on Case



      OUTSTANDING AMOUNT
    COUNT       C OD E                  D E S C R I P T I ON                    ASSESSMENT      PA I D       WA I V E D    BALANCE        PAY M E N T P L A N / J U D G M E N T   D U E D AT E
        1       .CI                     CIRCUIT CIVIL FILING                    $400.00         $400.00      $0.00         $0.00
                                                                                                    Total   Outstanding:   $0.00
        1       .SUMCA                  SUMMONS CIRCUIT CIVIL                   $10.00          $10.00       $0.00         $0.00
                                                                                                    Total   Outstanding:   $0.00



      RECEIPTS
    D AT E                                                     RECEIPT #                                        APPLIED AMOUNT
    6/10/2021                                                  2021052270                                       $410.00



      CASE DOCKETS
    VIEWER IMAGE            D AT E              E N T RY

                     4    6/30/2021          CARGILL, INCORPORATED'S UNOPPOSED MOTION FOR ENLARGEMENT OF PERIOD TO RESPOND TO COMPLAINT

                     6    6/24/2021          PLAINTIFF'S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO DEFENDANT, CARGILL, INCORPORATED

                     2    6/24/2021          NOTICE OF FILIGN FIRST INTERROGATORIES TO DEFENDANT, CARGILL, INCORPORATED

                     2    6/24/2021          NOTICE OF FILING PLAINTIFF'S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT, CARGILL, INCORPORATED

                     3    6/17/2021          NOTICE OF APPEARANCE AND DESIGNATION OF PRIMARY AND SECONDARY E-MAIL ADDRESSES

                     1    6/10/2021          PAYMENT $410.00 RECEIPT #2021052270

                     3    6/9/2021           SUMMONS ISSUED (EMAILED TO ATTY)

                     3    6/8/2021           GENERAL CASE MANAGEMENT ORDER

                     2    6/8/2021           DELIVERY / READ EMAIL CONFIRMATION TO ATTORNEY

                            6/7/2021           CASE FILED 06/07/2021 CASE NUMBER 2021 CA 001620 ON

                     3    6/4/2021           SUMMONS TO BE ISSUED

                     7    6/4/2021           COMPLAINT AND DEMAND FOR JURY TRIAL

                     3    6/4/2021           CIVIL COVER SHEET
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 37 of 85 PageID 37
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 38 of 85 PageID 38
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 39 of 85 PageID 39
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 40 of 85 PageID 40
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 41 of 85 PageID 41
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 42 of 85 PageID 42
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 43 of 85 PageID 43
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 44 of 85 PageID 44
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 45 of 85 PageID 45
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 46 of 85 PageID 46
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 47 of 85 PageID 47
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 48 of 85 PageID 48
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 49 of 85 PageID 49
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 50 of 85 PageID 50
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 51 of 85 PageID 51




     PLAINTIFF’S FIRST REQUEST FOR ADMISSIONS TO DEFENDANT, CARGILL,
                              INCORPORATED


1.      Admit the DRAIN GRATE (as defined in PLAINTIFF’s Complaint, filed on June 4, 2020)
        by which PLAINTIFF was injured was in a defective, dangerous, or hazardous condition
        at time of the Subject Incident as described in PLAINTIFF’s Complaint.

2.      Admit the DRAIN GRATE was installed defectively at or before time of the Subject
        Incident.

3.      Admit CARGILL has video footage of the accident having occurred.

4.      Admit but for CARGILL’s negligent installation and/or maintenance of the DRAIN
        GRATE, PLAINTIFF would not have been injured.

5.      Admit CARGILL had managerial or supervisory staff on site at the time of the Subject
        Incident.

6.      Admit CARGILL had policies and procedures in place concerning the installation and/or
        maintenance of the DRAIN GRATE.

7.      Admit CARGILL employees are responsible for installation and/or maintenance of
        DRAIN GRATE.

8.      Admit CARGILL failed to mitigate damages by negligently handling PLAINTIFF’s
        injuries.

9.      Admit CARGILL had policies, procedures, and/or instructions in place that, if followed,
        would have mitigated damages sustained by PLAINTIFF in the Subject Incident.

10.     Admit CARGILL replaced the DRAIN GRATE immediately after the Subject Incident.

11.     Admit CARGILL’s act of replacing the DRAIN GRATE was an admission of the DRAIN
        GRATE being a hazard.




                                                                                     Page 1 of 1
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 52 of 85 PageID 52
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 53 of 85 PageID 53
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 54 of 85 PageID 54




                                          Definitions

1.   “You,” “your,” “yourself,” “CARGILL,” and/or “CARGILL’s” means “CARGILL,
     INCORPORATED” its/their divisions, all wholly owned subsidiaries, agents, servants,
     attorneys, private investigators, employees, ex-employees, other representatives and other
     who are in possession of or may have obtained information for or on behalf of any of the
     aforementioned persons.

2.   The “subject premises” and/or the “premises” means the CARGILL ANIMAL
     NUTRITION location located at 1845 Ave A, Kissimmee, FL 34758.

3.   The “DRAIN GRATE” refers to the subject metal drain grate as defined in the complaint
     filed on June 4, 2021.

4.   “Persons” means any individual, corporation, firm, association, partnership, joint venture
     or any other business or legal entity, agents or representatives.

5.   “Supervisor” means the person designated by CARGILL to directly oversee, monitor,
     supervise, and/or manage the premises on a day-to-day basis, including the installation and
     maintenance of any and all equipment on the subject premises.

6.   “Correspondence” means all letters, memoranda, notes or other writings prepared and/or
     delivered from or to Defendant, CARGILL, whether by mail, messenger or any other
     means. “Correspondence” also includes any notes, memoranda or other writings prepared
     by Defendant, CARGILL, relating to any telephone conversations, meetings, discussions,
     conferences or other dialogues.

7.   “Document” means all written, reported, recorded graphic matter or correspondence,
     software, computer records, magnetic memory cards, account logs, inspections, surveys,
     reports, tests or examinations, rules, regulations, ordinances, guidelines, criteria or codes,
     plans or specifications, statements, memoranda, files, addenda, or bulletins, time records,
     progress schedules or change orders, job logs, job records or job schedules, draw or
     disbursement requests, contracts, subcontracts, notes for oral agreements or informal
     written agreements, drawings, videotapes or photographs however produced or



                                                                                         Page 1 of 9
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 55 of 85 PageID 55




      reproduced, now or any time in your possession, custody or control. The document is
      deemed to be in your control if you have the right to secure the document or a copy thereof
      from another person or public or private entity having physical possession thereof. If a
      document required to be identified by these interrogatories was, but is no longer in your
      possession or subject to your control, state what disposition was made of it and the date or
      dates, or approximate date or dates, on which such disposition was made. If a document
      was transferred, given or delivered to another person, identify the person. Plaintiff
      references and incorporates the “Preamble” as stated above into this definition.

8.    “Identify” shall mean the following:

         a. When used in reference to a person, identify refers to the following information:
             the person’s name, present employer, present address, immediate supervisor, length
             of time employed by you, all titles or positions held with you since 1960, job
             description for each title or position and whether there exists a document describing
             such description.

         b. When referring to a document, identify refers to the following information: Name
             of document, substance of document, the reasons the document was prepared, the
             date the document was prepared and executed, identification of the person or
             persons who prepared the document and identification of the present custodian of
             the document.

         c. When referring to something other than a person or document, identify means to
             provide a description sufficient to distinguish the thing identified from other things
             of a similar nature.

9.    Whenever appropriate, the singular form of a word should be interpreted in the plural and
      vice versa.

10.   Whenever appropriate, the conjunctive term “and” should be interpreted in the disjunctive,
      to include the term “or” and vice versa.




                                                                                         Page 2 of 9
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 56 of 85 PageID 56




11.    “Subject Incident” refers to the accident or incident that occurred on June 29, 2020, that is
       described in Plaintiff’s Complaint.




                               Privilege/Work Product Objections

If you object to any part of this discovery on the basis of a claim of attorney/client privilege, work
product privilege or any other privilege, please comply with the provision of 1.280(5) Florida Rule
of Civil Procedure by identifying the privilege claimed, as well as each statement or
communication for which said privilege is claimed, and provide the following with respect to each
such document, statement or communication.

1.     The date thereof;

2.     The nature of the document, statement, communication or thing not produced or disclosed
       (without revealing the actual information which is privileged or protected) in a manner that
       will enable other parties to assess the applicability of the privilege or protection;

3.     Identify all persons present, if an oral communication, or all persons who received a copy
       of such communication, if written or computerized; and

4.     The basis on which the privilege is claimed.




                                                                                               Page 3 of 9
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 57 of 85 PageID 57




     FIRST INTERROGATORIES TO DEFENDANT, CARGILL, INCORPORATED

1.    What is the name and address of the person answering these interrogatories, and, if
      applicable, the person's official position or relationship with the party to whom the
      interrogatories are directed?




2.    Describe in detail how the incident described in the complaint happened, including any and
      all actions taken by you or an agent of the Defendant to prevent the incident, as well as a
      detailed description of the area in which the DRAIN GRATE was located.




3.    Describe in detail each act or omission on the part of any party to this lawsuit that you
      contend constituted negligence that was a contributing legal cause of the incident in
      question.




4.    Do you contend any person or entity other than you is, or may be, liable in whole or part
      for the claims asserted against you in this lawsuit? If so, state the full name and address of
      each such person or entity, the legal basis for your contention, the facts or evidence upon




                                                                                          Page 4 of 9
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 58 of 85 PageID 58




     which your contention is based, and whether or not you have notified each such person or
     entity of your contention.




5.   List the names, addresses and telephone numbers of all persons who are believed or known
     by, your agents, or your attorneys to have any knowledge concerning any of the issues in
     this lawsuit (specify the subject matter about which the witness has knowledge). This
     interrogatory includes the names, address and contact information for any and all witnesses
     known to you.




6.   Please provide the names, address and contact information for the persons or company
     responsible for the installation or maintenance of the DRAIN GRATE as well as any
     persons or company responsible for the maintenance, security, and upkeep of the subject
     premises. Please describe the schedule, services performed, and instructions given to all
     personnel associated with any of these duties.




7.   Please provide the names, address and contact information for all employees and managers
     working on CARGILL’s premises on the day of the Subject Incident



                                                                                      Page 5 of 9
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 59 of 85 PageID 59




8.   Have you heard, or do you know about, any statement or remark made by or on behalf of
     any party to this lawsuit, other than yourself, concerning any issue in this lawsuit? If so,
     state the name and address of each person who made the statement or statements, the name
     and address of each person who heard it, and the date, time, place, and substance of each
     statement. This answer should include any statements, oral or written, made by the Plaintiff
     that are known to you.




9.   How many incidents have occurred upon the subject premises, during the five (5) years
     prior to the incident herein sued upon? State for five (5) years each incident alone, the
     names, addresses and telephone numbers of all persons who have claimed injuries as a
     result of the incidents, and for each such incident also state:




        a. The date of each occurrence, the nature of injury alleged to have been suffered,
            whether the claimant contended in any manner that such occurrence was caused in
            whole or part by a dangerous or defective condition or any negligence of the
            Defendant on the subject premises;




                                                                                       Page 6 of 9
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 60 of 85 PageID 60




         b. Whether a lawsuit was filed, and if so, the case number and county where filed; and




         c. Whether or not any written reports (including any incident report) of the Subject
             Incident were prepared, and if so, the name and address of the person preparing
             same.




10.   Since the Subject Incident, have any persons injured themselves on, or complained of,
      hazards on the subject premises, whether the DRAIN GRATE or otherwise?




11.   Please state whether any personal injury lawsuits, other than the one at issue, have been
      filed against Defendant within the past 5 years, and include the case number and county
      where each lawsuit was filed.




                                                                                     Page 7 of 9
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 61 of 85 PageID 61




12.   Please state whether, prior to the subject incident, you transmitted any warning, of
      whatever nature or description, to Plaintiff in regard to his use or occupancy of the subject
      premises, including but limited to signs, cones, barricades, and/or verbal warnings. If so,
      please describe the nature of said warning, who transmitted the warning, and the contents
      of the warning in your answer.




13.   Please state all known information regarding the DRAIN GRATE, including, but not
      limited to, the date it was purchased, by whom it was purchased, the date it was installed,
      by whom it was installed, the make, model, and manufacturer, any warnings included
      pertaining to the installation and/or maintenance, and any other applicable information.




14.   Was the DRAIN GRATE removed and replaced after the Subject Incident? If so, please
      provide all known information about the new grate with which the DRAIN GRATE was
      replaced by, including, but not limited to, the date it was purchased, by whom it was
      purchased, the date it was installed, by whom it was installed, the make, model, and
      manufacturer, and any applicable other information.




                                                                                         Page 8 of 9
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 62 of 85 PageID 62




PLEASE SIGN AND NOTARIZE UNDER OATH AS TO THE COMPLETENESS AND TRUTHFULNESS OF
YOUR ANSWERS.




_____________________________
Affiant


STATE OF FLORIDA            :
                                    :      SS:
COUNTY OF _______________           :

I HEREBY CERTIFY, on this day, before me, an officer duly authorized in the State and County
aforementioned to take acknowledgments, personally appeared,
__________________________________________, who is personally known to me or
produced ________________________________________ as identification, and who is the
same individual described herein and who executed the foregoing and he/she acknowledged
before me that he/she executed the same.

SWORN TO AND SUBSCRIBED before me this ______ day of _________________, 202___.


SEAL:                                      ______________________________________
NOTARY PUBLIC,
State of Florida




                                                                                     Page 9 of 9
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 63 of 85 PageID 63
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 64 of 85 PageID 64
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 65 of 85 PageID 65
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 66 of 85 PageID 66
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 67 of 85 PageID 67
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 68 of 85 PageID 68
          Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 69 of 85 PageID 69
Filing # 129848903  E-Filed 06/30/2021 04:39:29 PM


                         IN THE CIRCUIT COURT FOR THE NINTH JUDICIAL CIRCUIT
                                 IN AND FOR OSCEOLA COUNTY, FLORIDA
                                            CIVIL DIVISION

                                             CASE NO.: 2021-CA-1620-ON


         TIMOTHY BRANNON, an Individual,

                 Plaintiff,
         vs.

         CARGILL, INCORPORATED,
         a Delaware Corporation, et al.,

                 Defendants.
                                                            /

                           CARGILL, INCORPORATED’S UNOPPOSED
               MOTION FOR ENLARGEMENT OF PERIOD TO RESPOND TO COMPLAINT

                Defendant Cargill, Incorporated (“Cargill”), pursuant to Rules 1.090 and 1.100 of the

        Florida Rules of Civil Procedure, hereby seeks a seven-day (7) enlargement of the period within

        which to answer or otherwise respond to Plaintiff’s Complaint and Demand for Jury Trial

        (“Complaint”).

                1.      United was served with original process on June 11, 2021—a Friday—thus

        resulting in a deadline of July 6, 2021 for it to file and serve an answer or other response to the

        Complaint. Compare Fla. R. Civ. P. 1.140(a)-(b) (governing the time period for answering a

        complaint and making a pre-answer motion), with Fla. R. Gen. Prac. & Jud. Admin. 2.514(a)(1)

        (“When the period [specified in any rule of procedure not stating a method for computing time] is

        stated in days . . . (A) begin counting from the next day that is not a Saturday, Sunday, or legal

        holiday; . . . and (C) include the last day of the period, but if the last day is a . . . legal holiday . . .

        the period continues to run until the end of the next day that is not a Saturday, Sunday, or legal

        holiday . . . .”), and 9th Jud. Cir. Ct. Fla., Ct. Holidays, https://www.ninthcircuit.org/about/court-
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 70 of 85 PageID 70




holidays (last visited June 28, 2021) (observing Independence Day holiday on Monday, July 5,

2021).

         2.     Under Florida Rule of Civil Procedure 1.090, “[w]hen an act is required . . . to be

done at or within a specified time . . . by these rules, . . . for cause shown the court at any time in

its discretion . . . with or without notice, may order the period enlarged if request thereof is made

before the expiration of the period originally prescribed . . . .” Fla. R. Civ. P. 1.090(b).

         3.     Here, because Cargill need not respond to the Complaint until July 6, 2021 [see ¶ 1,

supra], the enlargement requested herein is being “made before the expiration of the period

originally prescribed” by Florida Rule of Civil Procedure 1.140 for Cargill to file and serve its

response. See Fla. R. Civ. P. 1.090(b).

         4.     However, “cause” warranting a brief enlargement of that period exists. See id. Due

to the press of other matters—including final preparation for a final, two-week-long arbitration

hearing in another state—Cargill seeks a seven-day enlargement of the subject period in order to

prepare an adequate response to Plaintiff’s Complaint.

         5.     The undersigned has conferred with counsel for Plaintiff, who advised that Plaintiff

would have no objection to the requested enlargement up through and including July 13, 2021.

         WHEREFORE, Defendant Cargill, Incorporated respectfully asks that this Court enter an

order (a) enlarging the period within which to answer or otherwise respond to Plaintiff’s Complaint

up through and including July 13, 2021; and (b) granting any additional relief deemed appropriate.

Dated: June 30, 2021                           Respectfully submitted,

                                               AKERMAN LLP

                                               /s/ Naim Surgeon, Esq.
                                               Naim Surgeon, Esq.
                                               Florida Bar No. 101682
                                               naim.surgeon@akerman.com
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 71 of 85 PageID 71




                                   lauren.chang-williams@akerman.com
                                   The Main Las Olas
                                   201 East Las Olas Boulevard
                                   Suite 1800
                                   Fort Lauderdale, FL 33301
                                   Phone: (954) 463-2700
                                   Facsimile: (954) 463-2224

                                   and

                                   /s/ Ta’Ronce Stowes, Esq.
                                   Ta’Ronce Stowes, Esq.
                                   Florida Bar No. 107421
                                   taronce.stowes@akerman.com
                                   magda.cabra@akerman.com
                                   The Main Las Olas
                                   201 East Las Olas Boulevard
                                   Suite 1800
                                   Fort Lauderdale, FL 33301
                                   Phone: (954) 463-2700
                                   Facsimile: (954) 463-2224

                                   Attorneys for Defendant Cargill, Incorporated
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 72 of 85 PageID 72




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of this document has been served via e-

mail and/or the Florida Court e-filing Portal, using the names and e-mail addresses provided in

accordance with Rule 2.516(b)(1)(A) of the Florida Rules of General Practice and Judicial

Administration, on June 30, 2021 upon the following:

AVNISH K. MANGAL, ESQ.
MANGAL, PLLC
310 Almond St., #115
Clermont, FL 34711
E-mail: Team@LawByYourSide.com
Phone: (352) 995-9945
Fax: (407) 232-6960

                                           /s/ Naim Surgeon, Esq.
                                           Naim Surgeon, Esq.
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 73 of 85 PageID 73




                   EXHIBIT "C"
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 74 of 85 PageID 74
 AVNISH K. MANGAL, ESQ.                                                             MANGAL, PLLC
 ATTORNEY AT LAW                                                                310 ALMOND ST, #115
                                                                                CLERMONT, FL 34711
  ∗   PERSONAL INJURY
  ∗   AUTO ACCIDENTS
  ∗   PREMISES LIABILITY
                                                                               PHONE: (352)995-9945
  ∗   LITIGATION                                                                 FAX: (407) 232-6960


                                             1/20/2021

VIA EMAIL TO JENNY FERNHOLZ@CARGILL.COM
Cargill Animal Nutrition
1845 Avenue A
Kissimmee, FL 34758
ATTN: Legal Department
C/O: Jenny Fernholz


                   RE:     My Client:          Mr. Timothy Blake Brannon
                           Your Insured:       Cargill Animal Nutrition and/or Cargill, Inc.
                           Date of Loss:       6/29/2020


Dear Ms. Fernholz:

        As you are aware, our firm represents Mr. Timothy Brannon with regard to injuries sustained
in the above referenced incident. Please accept this letter as our formal demand for settlement.

        On June 29, 2020, Mr. Brannon was delivering rice meal on the premises of Cargill Animal
Nutrition located at 1845 Avenue A, Kissimmee, FL 34758. Mr. Brannon was directed by the plant
manager as to where to unload and deliver the rice meal. During this unloading process, Mr. Brannon
sustained serious injuries to his person when he fell through a hazardous metal grate embedded in the
ground with bars wide enough for someone’s leg to slide through. Please see the following pictures:




                               310 Almond St. #115 Clermont, FL 34711
                                     Team@LawByYourSide.com
                                      www.LawByYourSide.com
                                                                                                       Page 1 of 8
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 75 of 85 PageID 75




                                                                    Page 2 of 8
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 76 of 85 PageID 76




                                                                    Page 3 of 8
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 77 of 85 PageID 77




         The injury occurred as follows: Mr. Brannon was unloading the rice meal when he happened
upon the hazardous metal grate in the ground. His left leg slid through the grate and he instinctually
reached back to catch his weight. As he put out his right arm to catch himself, his entire body weight
landed on his right hand while his arm was extended. This, in turn, sent a tremendous force through
his right wrist, right elbow, and right shoulder. Mr. Brannon thus suffered severe injuries to his left
leg, right wrist, right elbow, and right shoulder.

         As a result of the injury, Mr. Brannon was taken to the emergency room via ambulance, where
he was primarily treated for the immediate laceration to his left leg. However, Mr. Brannon also kept
experiencing significant pain in his right wrist, elbow, and shoulder. He was thus examined by board
certified orthopedic and neurologic physicians who, with imaging, were able to determine that he
would need injections as well as two significant surgeries to his right arm.

        Mr. Brannon received the injections and underwent the surgeries and today is on his way to
healing. Please see the enclosed attachments for photos of Mr. Brannon’s injuries and photos after the
surgeries.



                                                                                            Page 4 of 8
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 78 of 85 PageID 78
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 79 of 85 PageID 79




                             FLORIDA JURY INSTRUCTIONS

      Florida Standard Jury Instructions require the jury to consider the following elements of
damages in a case such as this:

   1.) Any bodily injury and any resulting pain and suffering;
   2.) Any disability;
   3.) Any disfigurement or scarring;
   4.) Any Mental anguish;
   5.) Loss of capacity for the enjoyment of life;
   6.) Any reasonable expenses of medical care and treatment;
   7.) Any earnings or working time lost;
   8.) Loss of ability to earn money in the future;
   9.) Any aggravation of any existing disease or physical defect or aggravation of latent
       condition (if there is such aggravation and it cannot be determined what portion of the
       plaintiff's claim resulted from the aggravation, the verdict should reflect an allowance for
       the entire condition; and
   10.) Any loss of services, comfort, society and attentions of a spouse.

        The above are damages that should be considered by you; just as they would be considered
by a jury in the awarding of damages or the settlement of this case.




                                                                                         Page 6 of 8
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 80 of 85 PageID 80




                       ANTICIPATED FUTURE MEDICAL EXPENSES

         Per Mr. Brannon’s doctors’ recommendations, he will need to undergo additional surgery
to his right wrist at some point. It is also anticipated he will require injections in the future. Due to
the permanent and continuing nature of our client's injuries, the respective treating physicians have
predicted, within all reasonable medical certainty, that future medical care will need to be provided
in order to help alleviate pain, as well as to prevent the subject conditions from further
deteriorating.

 Total Medicals:                                                                           $79,707.40
 Future Medicals:                                                                         $239,122.20
 Loss of Future Earning Capacity                                                          $135,463.12
 Past Pain and Suffering:                                                                 $159,629.25
 Future Pain and Suffering:                                                               $411,312.27


Total Estimated Damages:                                                        $1,025,234.24

                             DEMAND AMOUNT: $800,000.00

        Accordingly, my client hereby makes a demand of $800,000.00 for full and final settlement
of this claim. This demand will allow you and your insured to settle this claim for less than the
actual value. This offer to settle can only be accepted by your tendering $800,000.00 to our office
by 5:00 P.M. on 2/9/2021.

       Your settlement check should be made payable to MANGAL, PLLC F/B/O
Mr. Timothy Brannon and mailed directly to our mailing address: 310 Almond St, #115,
Clermont, FL 34711. Our Tax ID is XX-XXXXXXX.




                                                                                              Page 7 of 8
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 81 of 85 PageID 81




       Please send any correspondence to MANGAL, PLLC through any of the following:

       * Email:                            Team@LawByYourSide.com
       * Fax:                              (407) 232-6960
         Mailing Address:                  310 Almond St, #115
                                           Clermont, FL 34711

                                                                * Preferred

        If you have any questions, please do not hesitate to contact our office. Thank you for your
anticipated cooperation and prompt attention to this matter.

                                             Sincerely,
                                             MANGAL, PLLC




                                             Avnish K. Mangal, Esq.
                                             Attorney
AKM
Enclosures




                                                                                         Page 8 of 8
Case 6:21-cv-01135-PGB-DCI Document 1 Filed 07/09/21 Page 82 of 85 PageID 82




                   EXHIBIT "D"
 6/24/2021    Case 6:21-cv-01135-PGB-DCI DocumentBusiness
                                                  1 Filed      07/09/21
                                                          Filing Details Page 83 of 85 PageID 83




 Business Record Details »

Minnesota Business Name
Cargill, Incorporated


Business Type                                                                MN Statute
 Business Corporation (Foreign)                                               303

File Number                                                                  Home Jurisdiction
  7673                                                                        Delaware

Filing Date                                                                  Status
  11/23/1936                                                                  Active / In Good Standing

Renewal Due Date                                                             Registered Office Address
 12/31/2021                                                                   1010 Dale St N
                                                                              St Paul, MN 55117–5603
                                                                              USA

Registered Agent(s)                                                          Chief Executive Officer
 C T Corporation System Inc                                                   David W MacLennan
                                                                              15407 McGinty Rd. W
                                                                              Wayzata, MN 55391
                                                                              USA

Comments
 Copies in Drawer



    Filing History


   Filing History

   Select the item(s) you would like to order: Order Selected Copies

                Filing Date             Filing                                                               Effective Date

                11/23/1936              Original Filing - Business Corporation (Foreign)

                11/23/1936              Business Corporation (Foreign) Business Name
                                        (Business Name: Cargill, Incorporated)

                01/08/1937              Amendment - Business Corporation (Foreign)

                05/04/1942              Amendment - Business Corporation (Foreign)

                01/18/1944              Amendment - Business Corporation (Foreign)

                03/06/1947              Amendment - Business Corporation (Foreign)




 https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=36968378-b4d4-e011-a886-001ec94ffe7f                    1/3
6/24/2021   Case 6:21-cv-01135-PGB-DCI DocumentBusiness
                                                1 Filed      07/09/21
                                                        Filing Details Page 84 of 85 PageID 84



               Filing Date             Filing                                                               Effective Date

               03/22/1947              Amendment - Business Corporation (Foreign)

               09/25/1947              Amendment - Business Corporation (Foreign)

               11/13/1947              Amendment - Business Corporation (Foreign)

               12/12/1947              Amendment - Business Corporation (Foreign)

               10/26/1950              Amendment - Business Corporation (Foreign)

               02/02/1954              Amendment - Business Corporation (Foreign)

               09/05/1956              Amendment - Business Corporation (Foreign)

               06/15/1959              Amendment - Business Corporation (Foreign)

               02/21/1962              Amendment - Business Corporation (Foreign)

               01/31/1963              Merger - Business Corporation (Foreign)

               09/24/1963              Amendment - Business Corporation (Foreign)

               10/19/1964              Amendment - Business Corporation (Foreign)

               09/05/1967              Amendment - Business Corporation (Foreign)

               11/07/1967              Consent to Use of Name - Business Corporation (Foreign)

               09/18/1968              Amendment - Business Corporation (Foreign)

               08/22/1969              Amendment - Business Corporation (Foreign)

               06/11/1970              Amendment - Business Corporation (Foreign)

               08/31/1973              Amendment - Business Corporation (Foreign)

               12/26/1974              Amendment - Business Corporation (Foreign)

               02/13/1976              Amendment - Business Corporation (Foreign)

               09/07/1977              Amendment - Business Corporation (Foreign)

               05/21/1981              Merger - Business Corporation (Foreign)

               05/29/1981              Merger - Business Corporation (Foreign)

               06/01/1982              Amendment - Business Corporation (Foreign)

               06/01/1982              Merger - Business Corporation (Foreign)

               06/08/1982              Merger - Business Corporation (Foreign)

               01/03/1986              Amendment - Business Corporation (Foreign)




https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=36968378-b4d4-e011-a886-001ec94ffe7f                    2/3
6/24/2021   Case 6:21-cv-01135-PGB-DCI DocumentBusiness
                                                1 Filed      07/09/21
                                                        Filing Details Page 85 of 85 PageID 85



                Filing Date               Filing                                                            Effective Date

                02/26/1988                Registered Office and/or Agent - Business Corporation (Foreign)

                05/20/1988                Merger - Business Corporation (Foreign)

                06/12/1991                Merger - Business Corporation (Foreign)

                06/19/1991                Merger - Business Corporation (Foreign)

                09/13/1991                Merger - Business Corporation (Foreign)

                06/22/1994                Registered Office and/or Agent - Business Corporation (Foreign)

                11/07/2000                Registered Office and/or Agent - Business Corporation (Foreign)

                12/27/2000                Business Corporation (Foreign) Other

                12/27/2000                Registered Office and/or Agent - Business Corporation (Foreign)

                03/12/2007                Registered Office and/or Agent - Business Corporation (Foreign)

                06/06/2008                Merger - Business Corporation (Foreign)

                06/06/2008                Merger - Business Corporation (Foreign)

                06/01/2009                Merger - Business Corporation (Foreign)

                06/10/2011                Merger - Business Corporation (Foreign)

                06/30/2011                Merger - Business Corporation (Foreign)

                9/16/2016                 Registered Office and/or Agent - Business Corporation (Foreign)

                4/30/2019                 Merger Survivor - Business Corporation (Foreign)




 © 2021 Office of the Minnesota Secretary of State     The Office of the Secretary of State is an equal           Subscribe for email updates!
 - Terms & Conditions                                              opportunity employer




https://mblsportal.sos.state.mn.us/Business/SearchDetails?filingGuid=36968378-b4d4-e011-a886-001ec94ffe7f                                     3/3
